Order entered August 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00649-CV

                           DAVNA NICOLE POWELL, Appellant

                                                V.

                                 ANTHONY PROVOST, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV19-00063

                                            ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated July 25, 2019, we directed appellant to file written verification she had

requested preparation of the reporter’s record. Although we cautioned that failure to comply

within ten days could result in the appeal being submitted without the reporter’s record, appellant

has failed to comply. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her opening brief no

later than September 21, 2019.

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE